 

Exhibit 10.1

 

 



AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated as of February 9, 2018, is among SAMSON
OIL AND GAS USA, INC., a Colorado corporation (“Borrower”), SAMSON OIL & GAS
LIMITED, an Australian public company (the “Parent”), SAMSON OIL AND GAS USA
MONTANA, INC., a Colorado corporation (“Samson Montana”, and together with the
Parent, collectively, the “Guarantors”, and each, individually, a “Guarantor”),
the Lenders party hereto, and MUTUAL OF OMAHA BANK, as Administrative Agent for
the Lenders (in such capacity, “Administrative Agent”) and as L/C Issuer.

 

R E C I T A L S

 

A.       Borrower, the financial institutions party thereto, and Administrative
Agent are parties to that certain Credit Agreement, dated as of January 27,
2014, as amended by (i) that certain First Amendment to Credit Agreement dated
as of November 24, 2014, (ii) that certain Second Amendment to Credit Agreement
dated as of May 13, 2015, (iii) that certain Third Amendment to Credit Agreement
dated as of March 31, 2016, (iv) that certain Fourth Amendment to Credit
Agreement dated as of June 30, 2016, (v) that certain Fifth Amendment to Credit
Agreement dated as of September 29, 2016, (vi) that certain Sixth Amendment to
Credit Agreement dated as of May 5, 2017, and (vii) that certain Seventh
Amendment to Credit Agreement dated as of July 14, 2017 (such Credit Agreement,
as so amended, the “Credit Agreement”).

 

B.       The Existing Defaults (as hereinafter defined) have occurred under the
Credit Agreement as a result of the failure by the Borrower to comply with
certain provisions thereof.

 

C.       The Borrower and the Guarantors have requested that the Administrative
Agent, the L/C Issuer and the Lenders agree to forbear from the exercise of
their respective rights and remedies as a result of the Specified Defaults (as
hereinafter defined). The Administrative Agent, the L/C Issuer and the Lenders,
subject to the terms and conditions herein, have agreed to forbear from the
exercise of their respective rights and remedies as a result of the Specified
Defaults to the limited extent as hereinafter provided.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.       Same Terms. All terms used herein which are defined in the Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (a) all references in the
Loan Documents to the “Credit Agreement” or the “Agreement” shall mean the
Credit Agreement, as the same shall hereafter be amended from time to time, and
(b) all references in the Loan Documents to the “Loan Documents” shall mean the
Loan Documents, as the same shall hereafter be amended from time to time. In
addition, the following terms have the meanings set forth below:

 

“Credit Agreement” has the meaning set forth in Recital A.

 

“Effective Date” means the date when (a) all Lenders have executed this
Agreement, and (b) the conditions set forth in Section 2 of this Agreement have
been complied with to the satisfaction of the Administrative Agent, unless
waived in writing by the Administrative Agent.

 



AGREEMENT - Page 1

 

 

“Existing Defaults” means, collectively, (a) the failure by the Borrower to
maintain the minimum Current Ratio required pursuant Section 7.12(a) of the
Credit Agreement for each of the fiscal quarters ending June 30, 2017 and
September 30, 2017, each of which is an Event of Default under Section 9.01(b)
of the Credit Agreement; (b) the failure by the Borrower to maintain the
Leverage Ratio required pursuant Section 7.12(b) of the Credit Agreement for
each of the Test Periods ending June 30, 2017 and September 30, 2017, each of
which is an Event of Default under Section 9.01(b) of the Credit Agreement; (c)
the failure by the Borrower to maintain the minimum Interest Coverage Ratio
required pursuant Section 7.12(c) of the Credit Agreement for each of the Test
Periods ending June 30, 2017 and September 30, 2017, each of which is an Event
of Default under Section 9.01(b) of the Credit Agreement; (d) the failure by the
Borrower to maintain the minimum Liquidity required pursuant Section 7.12(d) of
the Credit Agreement for the calendar months ending June 30, 2017 and September
30, 2017, each of which is an Event of Default under Section 9.01(b) of the
Credit Agreement; (e) the failure by the Borrower to comply with Section 8.07 of
the Credit Agreement, whereby Borrower was required to limit general and
administrative expenses to an amount not more than the amount set forth therein,
for the 12-month periods ending June 30, 2017 and September 30, 2017, each of
which is an Event of Default under Section 9.01(b) of the Credit Agreement; (f)
the failure by the Borrower to deliver the 13-Week Budget and other information
required to be delivered pursuant to Section 7.02(n) of the Credit Agreement for
each of the calendar weeks ending November 17, 2017 and each calendar week
thereafter through the Effective Date, each which is an Event of Default under
Section 9.01(b) of the Credit Agreement; (g) the failure by the Borrower to
deliver the monthly financial statements required to be delivered pursuant to
Section 7.01(b) of the Credit Agreement for the calendar months ending October
31, 2017 and November 30, 2017, each of which is an Event of Default under
Section 9.01(b) of the Credit Agreement; and (h) the failure by the Borrower to
deliver the Excess Cash Flow Report required to be delivered pursuant to Section
7.02(m) of the Credit Agreement for the calendar months ending October 31, 2017
and November 30, 2017, each of which is an Event of Default under Section
9.01(b) of the Credit Agreement.

 

“Forbearance Modification Date” means March 31, 2018, solely to the extent that
the Borrower has failed to satisfy at least one of the following conditions on
such date: (a) the Borrower has delivered to the Administrative Agent a PSA or a
Refinance Commitment in strict accordance with the requirements set forth in
Section 5(d)(ii) of this Agreement, or (b) to the extent that the Borrower has
failed to satisfy the requirements set forth in Section 5(d)(ii) of this
Agreement on such date, the Borrower has delivered evidence, in form and
substance satisfactory to the Administrative Agent in its sole discretion, that
during the period from the Effective Date to March 31, 2018, the Borrower has
received one or more equity contributions or proceeds of subordinated debt (the
terms of which subordinated debt are satisfactory to the Administrative Agent in
its sole discretion) for the purpose of funding capital expenditures, which
equity contributions and/or subordinated debt have resulted in net cash proceeds
to the Borrower of not less than $2,000,000.

 

“Forbearance Termination Date” means May 31, 2018; provided, however, if the
Forbearance Modification Date occurs, the Forbearance Termination Date shall be
April 15, 2018.

 

“Specified Defaults” means, collectively, the Existing Defaults and the
anticipated failure by the Borrower to comply with the covenants set forth in
Section 7.12 of the Credit Agreement during the Forbearance Period.

 

2.       Conditions Precedent. The obligations, agreements and forbearance of
the Administrative Agent, L/C Issuer and the Lenders as set forth in this
Agreement are subject to the satisfaction (in the opinion of Administrative
Agent), unless waived in writing by Administrative Agent, of each of the
following conditions (and upon such satisfaction, this Agreement shall be deemed
to be effective as of the Effective Date):

 

(a)       Forbearance Agreement. This Agreement shall be in full force and
effect.

 



AGREEMENT - Page 2

 

 

(b)       Fees and Expenses. Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement.

 

3.       Postponement of Fall 2017 Determination of the Borrowing Base. Section
4.02 of the Credit Agreement requires the Lenders to determine the Borrowing
Base as of April 30 and October 31 of each year. Notwithstanding anything in the
Credit Agreement to the contrary, including Sections 4.02 and 7.02(c) thereof,
the parties hereto acknowledge and agree that: (a) the determination of the
Borrowing Base as of October 31, 2017 pursuant to Section 4.02 of the Credit
Agreement shall be postponed until on or about March 31, 2018; and (b) on or
before February 28, 2018, the Borrower shall deliver the Reserve Report and
other information required to be delivered in connection with such
redetermination pursuant to Section 7.02(c) of the Credit Agreement; provided,
however, so long as the Forbearance Period has not been terminated or expired,
then notwithstanding anything set forth in Section 7.02(c) of the Credit
Agreement to the contrary, such Reserve Report may be prepared by the Borrower’s
own engineers.

 

4.       Forbearance.

 

(a)       Forbearance Period. Unless the Forbearance Period (as hereinafter
defined) is sooner terminated as provided in Section 4(f) below, the
Administrative Agent, the L/C Issuer, and the Lenders hereby agree to forbear
from the exercise of any of their rights and remedies under the Credit
Agreement, the other Loan Documents and/or applicable law as a result of the
Specified Defaults for a period (the “Forbearance Period”) beginning effective
as of the Effective Date through and including the Forbearance Termination Date,
subject to the terms and conditions set forth herein.

 

(b)       Forbearance Limited to Specified Defaults. The Administrative Agent’s,
the L/C Issuer’s and the Lenders’ forbearance shall be limited solely to the
exercise of their rights and remedies arising under the Loan Documents or
otherwise as a result of the Specified Defaults, and the Administrative Agent,
the L/C Issuer and the Lenders shall not be deemed to have waived any rights or
remedies they may have with respect to any other existing breach or Default
occurring thereunder during the Forbearance Period, or any breach of this
Agreement.

 

(c)       Notice Requirements Satisfied. Each of the Borrower and the Guarantors
acknowledges that all notice requirements embodied in the Loan Documents and
imposed by the Loan Documents upon the Administrative Agent, the L/C Issuer, or
any Lender in connection with the Specified Defaults, and the exercise of rights
and remedies therefor (together with all applicable cure and/or grace periods)
have been satisfied (or shall be deemed to have been satisfied by this
Agreement) without exception, and that upon the expiration or earlier
termination of the Forbearance Period, the Administrative Agent, the L/C Issuer
and the Lenders shall have the full right and power to exercise all rights and
remedies granted to them without further notice to the Borrower or any other
Loan Party and subject to no other conditions precedent.

 

(d)       Agreement in the Nature of Forbearance Only; Reservation of Rights.
Each Loan Party hereby acknowledges that the Administrative Agent’s, the L/C
Issuer’s and the Lenders’ obligations under this Agreement are in the nature of
a conditional forbearance only, and that the Administrative Agent, the L/C
Issuer, and the Lenders have not made any agreement or commitment to modify or
extend the Loan Documents beyond the Forbearance Period, and that, upon the
expiration or earlier termination of the Forbearance Period, the Administrative
Agent, the L/C Issuer, and the Lenders shall have the immediate and
unconditional right to exercise their rights and remedies under the Loan
Documents, and the Loan Parties will not take any action to inhibit or otherwise
interfere with any such exercise of rights and remedies. In accordance with the
terms of this Agreement, the Administrative Agent, the L/C Issuer, and the
Lenders hereby reserve all rights and remedies available to them.

 



AGREEMENT - Page 3

 

 

(e)       No New Loans or Letters of Credit. Each Loan Party acknowledges that
(i) the Lenders have, and shall have, no further commitment or obligation to
make any further Loans or provide any further financing or loans to the
Borrower, and (ii) the L/C Issuer has no further commitment or obligation to
issue any Letters of Credit for the benefit of any Loan Party.

 

(f)       Termination of the Forbearance Period. The Forbearance Period shall
end on the first to occur of the following:

 

(i)       the occurrence of the Forbearance Termination Date;

 

(ii)       a breach by the Loan Parties, or any one of them, of any of the
conditions, covenants, agreements, terms, representations and/or warranties set
forth in this Agreement (other than any breach by a Loan Party under Section
5(d)(ii) of this Agreement, solely to the extent that the Forbearance
Modification Date does not occur);

 

(iii)       the occurrence of any Event of Default under the Loan Documents,
other than the Specified Defaults;

 

(iv)       any creditor(s) of any Loan Party take(s) any enforcement action
against any of the Loan Parties which, in the Administrative Agent’s judgment,
would materially interfere with the operation of the Loan Parties’ business or
the Administrative Agent’s ability to collect the Obligations under the Loan
Documents;

 

(v)       a proceeding shall be commenced by or against any of the Loan Parties
seeking liquidation, reorganization, bankruptcy or other relief with respect to
its debts under the Bankruptcy Code or any other reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration
or liquidation or similar law of any jurisdiction whether now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official with respect to any of the Loan Parties or any of
their respective assets;

 

(vi)       any Loan Party initiates any judicial, administrative or arbitration
proceeding against the Administrative Agent, the L/C Issuer, or any Lender.

 

Upon the termination of the Forbearance Period, the Administrative Agent’s, the
L/C Issuer’s, and the Lenders’ agreement hereunder to forbear shall terminate
automatically without further act or action by the Administrative Agent, the L/C
Issuer, or any Lender, and the Administrative Agent, the L/C Issuer and the
Lenders shall be entitled to exercise any and all rights and remedies available
under the Loan Documents and this Agreement, at law, in equity, or otherwise,
without any further lapse of time, expiration of applicable grace periods, or
requirements of notice, all of which are hereby expressly waived by each Loan
Party.

 

5.       Conditions of Forbearance. The agreement by the Administrative Agent,
the L/C Issuer and the Lenders to forbear from exercising any of their remedies
as a result of the Specified Defaults during the Forbearance Period shall be
subject to and conditioned upon each of the following:

 



AGREEMENT - Page 4

 

 

(a)       Forbearance Fee. As consideration for the forbearance and agreements
contained herein, the Borrower shall pay the Administrative Agent, for the
benefit of the Lenders, a forbearance fee of $120,000, which fee shall be fully
earned on the Effective Date and shall be due and payable on the earliest to
occur of (i) the date on which the Obligations are fully and finally paid, (ii)
any payment being required pursuant to Section 5(e), and (iii) the expiration or
earlier termination of the Forbearance Period, including as a result of the
occurrence of the Forbearance Modification Date.

 

(b)       Reporting. Notwithstanding the agreement by the Administrative Agent,
the L/C Issuer and the Lender to forbear from exercising their respective rights
and remedies as a result of any default under Section 7.12 of the Credit
Agreement during the Forbearance Period, each of the Borrower and the Guarantors
acknowledges and agrees that it shall deliver all financial and other reporting
required pursuant to the Credit Agreement within the time periods specified
therein.

 

(c)       Payment of Interest. Borrower shall continue to make regular interest
payments as provided in Section 2.07 of the Credit Agreement.

 

(d)       Sale or Refinance.

 

(i)       The Borrower shall continue to work to solicit and finalize offers for
the sale of the Borrower and its Subsidiaries or their respective businesses and
assets, in their entirety, in one or a series of transactions (collectively, a
“Sale”). As an alternative to a Sale, the Borrower shall continue to work on
efforts to refinance or otherwise pay all Obligations under the Loan Documents
in full (collectively, a “Refinance”).

 

(ii)       On or before March 31, 2018, the Borrower shall deliver to the
Administrative Agent copies of either (x) a fully-executed purchase and sale
agreement evidencing a Sale (a “PSA”) or (y) a fully-executed letter of intent
or other form of commitment letter from a credible lender or other third party
reflecting a proposed Refinance (a “Refinance Commitment”), which PSA or
Refinance Commitment shall, in each case, (A) be conditioned only upon
satisfactory documentation and customary closing conditions, (B) result in net
cash proceeds to the Borrower in an amount not less than the amount necessary to
repay the Obligations in full on the Forbearance Termination Date, (C) provide
for the closing of the transactions contemplated thereby to occur on or before
May 31, 2018, (D) have terms and conditions that are reasonably capable of being
met by the Loan Parties given the Loan Parties’ current asset base and current
financial condition, current market conditions and other current circumstances,
and (E) be on terms which are otherwise acceptable and be in form and substance
satisfactory to the Administrative Agent and the Lenders in their sole
discretion.

 

(iii)       If requested by the Administrative Agent, the Borrower (and/or any
investment bank or other Person that the Borrower has engaged to assist with a
Sale or Refinance) shall participate in telephone conference calls with the
Administrative Agent and its professionals to provide status updates on the
efforts to effect a Sale or Refinance.

 

(iv)       The Borrower shall, promptly upon the Borrower’s receipt of any Sale
or Refinance offer, provide to the Administrative Agent all information
regarding such offers or the amendment or modification of such offers.

 

(e)       Application of Escrow Deposit in the Event of a Sale. To the extent
that (x) the Borrower enters into a PSA, and (y) in connection with such PSA and
the Sale contemplated thereby, the buyer thereunder is required to make an
earnest money or other deposit in connection with the transactions contemplated
therein (such earnest money or other deposit, the “Buyer Deposit”), then the
following provisions shall apply:

 



AGREEMENT - Page 5

 

 

(i)       immediately upon receipt of the Buyer Deposit, the Borrower shall, or
shall cause such other Loan Party to, deposit all such amounts received from the
buyer under such PSA in a blocked account maintained with the Administrative
Agent over which none of the Loan Parties shall have any control;

 

(ii)       if and to the extent that, prior to consummation of the contemplated
Sale, the prospective buyer’s right to a return of the Buyer Deposit under such
PSA has expired or been terminated, whether by the passage of time or otherwise,
the Borrower may request in writing that the Administrative Agent transfer a
portion of the Buyer Deposit to the Borrower for the purpose of maintaining and
repairing the Borrower’s oil and gas properties;

 

(iii)       upon the Administrative Agent’s receipt of a written request
pursuant to clause (ii) above, together with such additional information as the
Administrative Agent may request, in each case in form and substance
satisfactory to the Administrative Agent, the Administrative Agent shall
transfer the requested portion of the Buyer Deposit to a deposit account of the
Borrower as designated by the Borrower; and

 

(iv)       if (A) the transaction contemplated by such PSA is not consummated
and such PSA is terminated and (B) under the terms of such PSA, the Borrower is
entitled to retain all or a portion of the Buyer Deposit and any portion of the
Buyer Deposit has not been made available to the Borrower pursuant to clauses
(ii) and (iii) above (such portion of the Buyer Deposit, the “Retained
Portion”), then the Administrative Agent shall apply the Retained Portion first,
to the payment of the forbearance fee described Section 5(a) above and second,
to the outstanding Obligations.

 

6.       Covenant of Lenders Not to Assign Prior to March 31, 2018. The
provisions of Section 11.06(b) of the Credit Agreement notwithstanding, each of
the Lenders covenants and agrees with Borrower that, without the consent of
Borrower (such consent not to be unreasonably withheld, delayed or conditioned),
such Person will not assign all or any portion of its rights and obligations
under the Credit Agreement to any Person prior to the earlier to occur of (a)
March 31, 2018 and (b) the expiration or termination of the Forbearance Period.
This covenant shall expire and be of no further force or effect upon the earlier
to occur of (i) the end of the Forbearance Period and (ii) the close of business
on March 31, 2018.

 

7.       Certain Representations. Each of Borrower and Guarantors represents and
warrants that, as of the Effective Date: (a) each Loan Party has full power and
authority to execute this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any Governmental Authority or other
Person is required for the execution, delivery and performance by any Loan Party
of this Agreement. In addition, each of Borrower and Guarantors represents that
after giving effect to this Agreement, all representations and warranties
contained in the Credit Agreement and the other Loan Documents to which such
Person is a party are true and correct in all material respects (provided that
any such representations or warranties that are, by their terms, qualified by
reference to materiality or a Material Adverse Effect shall be true and correct
in all respects) on and as of the Effective Date as if made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all material respects (or, with respect to any such
representations or warranties that are, by the terms, qualified by reference to
materiality or a Material Adverse Effect, are true and correct in all respects)
as of such earlier date.

 



AGREEMENT - Page 6

 

 

8.       No Further Amendments. Except as previously amended in writing or as
amended hereby, the Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties hereto.

 

9.       Acknowledgments and Agreements. Each of Borrower and Guarantors (a)
acknowledges that on the date hereof all outstanding Obligations are payable in
accordance with their terms, and (b) waives any defense, offset, counterclaim or
recoupment with respect thereto. Borrower, Guarantors, Administrative Agent, L/C
Issuer and each Lender do hereby adopt, ratify and confirm the Credit Agreement,
as previously amended in writing and as amended hereby, and acknowledge and
agree that the Credit Agreement is and remains in full force and effect. Each of
Borrower and Guarantors acknowledges and agrees that its liabilities and
obligations under the Credit Agreement and under the other Loan Documents are
not impaired in any respect by this Agreement. Any breach of any
representations, warranties and covenants under this Agreement shall be a
Default or an Event of Default, as applicable, under the Credit Agreement.

 

10.       Limitation on Agreements. The modifications set forth herein are
limited precisely as written and shall not be deemed (a) to be a consent under
or a waiver of or an amendment to any other term or condition in the Credit
Agreement or any of the other Loan Documents, or (b) to prejudice any right or
rights that Administrative Agent now has or may have in the future under or in
connection with the Credit Agreement and the other Loan Documents or any of the
other documents referred to herein or therein. This Agreement shall constitute a
Loan Document for all purposes.

 

11.       Confirmation of Security. Each of Borrower and Guarantors hereby
confirms and agrees that all of the Collateral Documents that presently secure
the Obligations shall continue to secure, in the same manner and to the same
extent provided therein, the payment and performance of the Obligations.

 

12.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Agreement by facsimile or other electronic means
shall be deemed effective as delivery of a manually executed counterpart.

 

13.       Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Credit Agreement captioned “Governing Law, Jurisdiction;
Etc.” and Section 11.16 of the Credit Agreement captioned “Waiver of Right to
Trial by Jury” are incorporated herein by reference for all purposes.

 

14.       Release. In consideration of the agreements set forth in this
Agreement, each of Borrower and Guarantors represents and warrants that as of
the date of this Agreement, there are no claims, offsets, defenses or
counterclaims to the obligations of such Person under the Loan Documents to
which it is a party, and in accordance therewith, each of Borrower and
Guarantors:

 

(a)       waives any and all such claims, offsets, defenses or counterclaims,
whether known or unknown, arising under the Loan Documents prior to the
Effective Date; and

 



AGREEMENT - Page 7

 

 

(b)       releases and discharges each of the Administrative Agent and the
Lenders and their respective officers, directors, employees, agents,
shareholders, affiliates and attorneys (the “Released Parties”) from any and all
obligations, indebtedness, liabilities, claims, rights, causes of action or
other demands whatsoever, whether known or unknown, suspected or unsuspected, in
law or equity, which such Person ever had, now has or claims to have or may have
against any Released Party arising prior to the Effective Date and from or in
connection with the Loan Documents or the transactions contemplated thereby,
except, with respect to any Released Party, those resulting from the gross
negligence or willful misconduct of such Released Party, as determined by a
court of competent jurisdiction by a final and non-appealable judgment.

 

15.       Entirety, Etc. This Agreement and all of the other Loan Documents
embody the entire agreement between the parties. THIS AGREEMENT AND ALL OF THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

 

[This space is left intentionally blank. Signature pages follow.]

 

 

 

 

 

 

 

 

 

AGREEMENT - Page 8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

 



  BORROWER:             SAMSON OIL AND GAS USA, INC.             By: /s/ Terry
Barr       Terry Barr       President, Treasurer and CEO             GUARANTORS:
            SAMSON OIL & GAS LIMITED             By: /s/ Terry Barr       Terry
Barr       Managing Director, CEO & President             SAMSON OIL AND GAS USA
MONTANA, INC.             By: /s/ Terry Barr       Terry Barr       President,
Treasurer and CEO  



 



 



AGREEMENT – Signature Page

 

 



  ADMINISTRATIVE AGENT:             MUTUAL OF OMAHA BANK,     as Administrative
Agent             By: /s/ J. Keith Miller       J. Keith Miller       Senior
Energy Lender             LENDERS:             MUTUAL OF OMAHA BANK            
By: /s/ J. Keith Miller       J. Keith Miller       Senior Energy Lender  





 

 



AGREEMENT – Signature Page

